
	
		III
		110th CONGRESS
		1st Session
		S. RES. 306
		IN THE SENATE OF THE UNITED STATES
		
			September 5, 2007
			Mr. Thune (for himself,
			 Mr. Reid, Mr.
			 McConnell, Mr. Akaka,
			 Mr. Alexander, Mr. Allard, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Bayh, Mr.
			 Bennett, Mr. Biden,
			 Mr. Bingaman, Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Byrd,
			 Ms. Cantwell, Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Dodd, Mrs. Dole,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Kennedy, Mr. Kerry, Ms.
			 Klobuchar, Mr. Kohl,
			 Mr. Kyl, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lott, Mr.
			 Lugar, Mr. Martinez,
			 Mr. McCain, Mrs. McCaskill, Mr.
			 Menendez, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Florida, Mr. Nelson of
			 Nebraska, Mr. Obama,
			 Mr. Pryor, Mr.
			 Reed, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Vitter, Mr. Voinovich,
			 Mr. Warner, Mr.
			 Webb, Mr. Whitehouse, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Concerning the return of Senator Tim
		  Johnson.
	
	
		Whereas Tim Johnson is returning to the United States
			 Senate after an absence to recuperate from an intracranial hemorrhage suffered
			 on December 13, 2006: Now, therefore, be it
		
	
		That, as Senator Tim Johnson returns
			 to the Senate, his fellow Members of the Senate extend their warmest welcome
			 and express their personal happiness at his return, and offer their very best
			 wishes for his continued good health.
		
